OPINION — AG — (1) THE FORMER OPINION TO THE FISH AND GAME DEPARTMENT, DATED JULY 28, 1956 IS HEREBY AFFIRMED. ASSUMING NO COVENANT OR PREVIOUS AGREEMENT PROHIBITS THE SAME, THE WILDLIFE CONSERVATION DEPARTMENT MAY LEASE, PURCHASE, OR ACQUIRE EASEMENT FROM INDIVIDUAL LAND OWNERS FOR THE PURPOSE OF PROVIDING ACCESS TO SMALL WATERSHED FLOOD CONTROL LAKES LOCATED ON PRIVATE PROPERTY, THE SAME HAVING BEEN CONSTRUCTED PARTLY WITH FEDERAL FUNDS. FURTHERMORE, IF AT LEASE 50 PERCENT OF THE FUNDS FOR BUILDING SAID LAKE WERE PROVIDED BY FEDERAL OR STATE FUNDS, THEN THE PUBLIC MAY NOT BE CHARGED TO FISH THEREIN. (2) THE "FUNDS FOR BUILDING SAID LAKE" AS THE TERM IS USED IN 29 O.S. 1961 513 [29-513], AND IN CONJUCTION EXPENDED IN BUILDING THE LAKE. IF THE LOCAL ORGANIZATION ACQUIRES THE LANDS, EASEMENTS AND RIGHT OF WAY WITHOUT EXPENDING FUNDS FOR SAME, THEN SUCH ITEMS MAY NOT BE CONSIDERED IN ASCERTAINING IF FIFTY PERCENT OF THE "FUNDS FOR BUILDING SAID LAKE" WERE PROVIDED BY FEDERAL OR STATE FUNDS. HOWEVER, IF THE LOCAL ORGANIZATION PURCHASES THE NECESSARY LAND, EASEMENT AND RIGHT OF WAY, THEN THE FUNDS SO EXPENDED, TOGETHER WITH THE FEDERAL OR STATE FUNDS EXPENDED IN THE CONSTRUCTION OF THE DAM AND SPILLWAY, MAY BE CONSIDERED IN ASCERTAINING IF FIFTY PERCENT OF THE "FUNDS FOR BUILDING SAID LAKE" WERE PROVIDED BY FEDERAL OR STATE FUNDS. (3) WHEN A LAKE IN EXCESS OF TEN ACRES IN AREA IS BUILT, USING MORE THAN FIFTY PERCENT FEDERAL FUNDS, AND NO ACCESS IS PROVIDED TO THE LAKE FOR FISHERMEN BY THE FEDERAL PROGRAM, IS SAID FEDERAL PROGRAM IN CONFLICT WITH 29 O.S. 1961 513 [29-513]? — NEGATIVE (4) THE OKLAHOMA DEPARTMENT OF WILDLIFE CONSERVATION MAY NOT CLOSE TO FISHING OF ANY SORT ANY PERSON A SMALL WATERSHED FLOOD CONTROL LAKE LOCATED ON PRIVATE LAND, THE SAME HAVING BEEN HERETOFORE CONSTRUCTED UNDER THE AFOREMENTIONED FEDERAL ACTS, EVEN THOUGH PUBLIC FISHING IS NOT PERMITTED THEREIN, ASSUMING OF COURSE THAT THE AVAILABILITY OF PUBLIC FUNDS ARE NOT CONDITIONED UPON THE LAKE'S BEING AVAILABLE TO THE PUBLIC USE FOR SUCH PURPOSES. CITE: 29 O.S. 1961 405 [29-405], 29 O.S. 1961 513 [29-513] (FLOOD CONTROL ACT) (LEE COOK)